Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Jackson on 7/14/2022.

The application has been amended as follows: 


7. (Currently Amended) An aircraft comprising: 
an airframe and a drivetrain coupled to the airframe; 
a primary rotor coupled to the drivetrain and oriented to generate a vertical thrust relative to the airframe, 
wherein the primary rotor comprises a plurality of synchronous variable-pitch primary blades; 
a forward wing set and an aft wing set; and 
a plurality of tiltable secondary rotor assemblies comprising starboard-side tiltable secondary rotor assemblies and port-side tiltable secondary rotor assemblies disposed on the forward wing set and the aft wing set, 
wherein a processor is configured to control each of the plurality of tiltable secondary rotor assemblies 

19. (Currently Amended) A propulsion system for an aircraft, the propulsion system comprising: 
a primary rotor configured to couple to a drivetrain and oriented to generate a vertical thrust relative to an airframe, wherein the primary rotor comprises a plurality of synchronous variable pitch primary blades; 
a plurality of wing-tilt mechanisms, each of the plurality of wing-tilt mechanisms having a tilt actuator; 
a plurality of tiltable secondary rotor assemblies comprising starboard-side tiltable secondary rotor assemblies and port-side tiltable secondary rotor assemblies and configured to be disposed about the primary rotor, 
wherein a processor is configured to control each of the plurality of tiltable secondary rotor assemblies mechanisms between a vertical configuration and a horizontal configuration as a function of an airspeed of the aircraft, wherein a first tilt angle of the starboard-side tiltable secondary rotor assemblies is different than a second tilt angle of the port-side tiltable secondary rotor assemblies during a transition phase between the vertical configuration and the horizontal configuration; and 
an electric generator or an engine configured to generate power necessary to drive either the primary rotor or the plurality of tiltable secondary rotor assemblies.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have a propulsion system on an aircraft and a method of operating an aircraft having a plurality of tiltable secondary rotor assemblies comprising starboard-side tiltable secondary rotor assemblies and port-side tiltable secondary rotor assemblies disposed on a forward wing set and an aft wing set, wherein a processor is configured to control each of the plurality of tiltable secondary rotor assemblies to tilt via one of the plurality of wing-tilt mechanisms between a vertical configuration and a horizontal configuration as a function of an airspeed of the aircraft, wherein a first tilt angle of the starboard-side tiltable secondary rotor assemblies is different than a second tilt angle of the port-side tiltable secondary rotor assemblies during a transition phase between the vertical configuration and the horizontal configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/14/2022